     Case 3:20-cv-00007-LAB-BGS Document 21 Filed 04/29/20 PageID.224 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     WESTCOTT ENTERPRISES, INC.                 Case No.: 20cv7-LAB (BGS)
12                                   Plaintiff,
                                                  ORDER GRANTING LEAVE TO
13     v.                                         FILE OPPOSITION
14     FEDERATED MUTUAL
       INSURANCE COMPANY, et al.
15
                                Defendants.
16
17
18          Plaintiff Westcott Enterprises’ motion (Docket no. 18) for leave to file a late
19   opposition to Defendant Brian Faulstich’s motion to dismiss is GRANTED.
20   See Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986) (noting policy
21   favoring decisions on the merits, whenever reasonably possible).
22          Westcott’s motion implies that it intend to rely on the same arguments as it
23   raised in its opposition to Defendant Federated Mutual Insurance Company’s
24   motion. If this is correct, it should file a notice so stating. If Westcott wishes, it may
25   file a new opposition within 14 calendar days of the date this order is issued.
26   ///
27   ///
28   ///

                                                  1
                                                                                  [Case Number]
     Case 3:20-cv-00007-LAB-BGS Document 21 Filed 04/29/20 PageID.225 Page 2 of 2



1          Faulstich may file a reply within 21 calendar days of the date this order is
2    issued. After the motion is fully briefed, it will be deemed submitted on the papers.
3
4          IT IS SO ORDERED.
5    Dated: April 29, 2020
6
7                                            Honorable Larry Alan Burns
                                             Chief United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                              [Case Number]
